In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Queens County *744(Hunt, J.), dated March 6, 2008, which denied his objections to an order of the same court (Kirshblum, S.M.), dated August 14, 2007, denying, in part, his petition to cancel child support arrears that accrued prior to the filing of the petition.
Ordered that the order is affirmed, without costs or disbursements.
By order dated September 16, 1992, the Family Court, Queens County (Marchetti, H.E.), set the father’s child support arrears at $20,067. The father contends that the Support Magistrate erred in denying, in part, his petition to cancel his child support arrears. However, the father’s contentions are either not properly before this Court, unpreserved for appellate review (see Matter of Martinez v Torres, 26 AD3d 496, 497 [2006]; Matter of Coleman v Thomas, 295 AD2d 508, 509 [2002]; Matter of Stone v Stone, 236 AD2d 615 [1997]), or without merit. Mastro, J.E, Miller, Chambers and Austin, JJ., concur.